           Case 1:21-cv-01339-LAS Document 8 Filed 06/02/21 Page 1 of 1




                  United States Court of Federal Claims
                                                No. 21-1339
                                             Filed: June 2, 2021

                                                  )
STANLEY HOWARD,                                   )
                                                  )
                         Plaintiff,               )
v.                                                )
                                                  )
THE UNITED STATES,                                )
                                                  )
                         Defendant.               )
                                                  )

                                      ORDER DISMISSING CASE

        On May 6, 2021, plaintiff Stanley Howard, proceeding pro se, filed a complaint with this Court,
alleging, inter alia, that government actors committed “economic discrimination” through non-payment
of a “promissory note.” See generally Complaint at 1, ECF No. 1. That same day, plaintiff filed an in
forma pauperis application. See generally Application to Proceed In Forma Pauperis, ECF No. 2.

        This Court’s authority to hear cases is primarily set forth by the Tucker Act, which grants the
Court of Federal Claims subject-matter jurisdiction over claims brought against the United States that are
grounded on a money-mandating source of law and do not sound in tort. 28 U.S.C. § 1491(a)(1). Rule
12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) states that “[i]f the court determines at any
time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

         On May 11, 2021, this Court issued an Order to Show Cause as to why this Court has jurisdiction
over plaintiff’s claim. Order to Show Cause, ECF No. 6. On May 27, 2021, plaintiff responded, stating
that this Court has jurisdiction based on “a Money-Mandating source of law” — citing to “(t)he
emergency in banking act [sic],” “HJR 192 [sic],” and “18 USC 8 [sic].” Response to Order to Show
Cause at 1, ECF No. 7. However, even under a broad reading of plaintiff’s Response, none of these
sources “can fairly be interpreted as mandating compensation for damages sustained as a result of the
breach of the duties [it] impose[s].” U.S. v. Mitchell, 463 U.S. 206, 217 (1983). Accordingly, upon sua
sponte review, this Court finds that plaintiff’s allegations do not give rise to any cause of action for which
this Court has subject-matter jurisdiction. As such, this Court has no authority to decide plaintiff’s case
and therefore must dismiss the Complaint pursuant to RCFC 12(h)(3).

      For the reasons set forth above, plaintiff’s Complaint is DISMISSED, sua sponte, pursuant to
RCFC 12(h)(3). Additionally, plaintiff’s Application to proceed in forma pauperis is hereby
GRANTED. The Clerk of Court is hereby directed to take the necessary steps to dismiss this matter.

        IT IS SO ORDERED.

                                                           Loren A. Smith
                                                           Loren A. Smith
                                                           Senior Judge
